CIRILLO, Judge,
dissenting:
I respectfully dissent.
It is well established that the admission or exclusion of evidence is committed to the sound discretion of the trial court. Commonwealth v. Jackson, 336 Pa.Super. 609, 486 A.2d 431 (1984); Commonwealth v. Miller, 303 Pa.Super. 504, 450 A.2d 40 (1982); Commonwealth v. Krajci, 283 Pa.Super. 488, 424 A.2d 914 (1981). A trial court’s evidentiary ruling will not be disturbed on appeal unless the ruling amounts to an abuse of discretion. Commonwealth v. Jackson, supra; Commonwealth v. Miller, supra; Commonwealth v. Krajci, supra.
In the case sub judice, the trial judge allowed evidence of appellant’s prior criminal activity and reputation in the *283community to be admitted. I do not believe this evidentiary decision was an abuse of the trial court’s discretion.
It is firmly established that evidence of unrelated criminal conduct of an accused is generally inadmissible to prove he committed the crimes for which he is being tried. Commonwealth v. Styles, 494 Pa. 524, 431 A.2d 978 (1981); Commonwealth v. Brown, 489 Pa. 285, 414 A.2d 70 (1980); Commonwealth v. Peterson, 453 Pa. 187, 307 A.2d 264 (1973). In Commonwealth v. Spruill, 480 Pa. 601, 391 A.2d 1048 (1978), the Supreme Court expounded on the rationale behind this rule:
“[t]he purpose of this rule is to prevent the conviction of an accused for one crime by the use of evidence that he has committed other unrelated crimes, and to preclude the inference that because he has committed other crimes he was more likely to commit that crime for which he is being tried. The presumed effect of such evidence is to predispose the minds of the jurors to believe the accused guilty, and thus effectually to strip him of the presumption of innocence.”
Id., 480 Pa. at 604-05, 391 A.2d at 1049-50, quoting Commonwealth v. Terry, 462 Pa. 595, 599-600, 342 A.2d 92, 94-95 (1975) and Commonwealth v. Clark, 453 Pa. 449, 452-53, 309 A.2d 589, 590-91 (1973). However, there are some instances when evidence of past crimes is admissible, as where it is used to prove 1) motive, 2) intent, 3) a common plan or scheme, 4) identity of accused as the perpetrator, 5) accident, 6) lack of mistake. Commonwealth v. Brown, supra; Commonwealth v. Glover, 446 Pa. 492, 286 A.2d 349 (1972).
Pennsylvania case law also permits the admission of evidence of a crime other than the one for which the accused is on trial if it is part of a chain or sequence of events which leads up to the criminal activity for which the accused is being tried. See Commonwealth v. Williams, 307 Pa. 134, 160 A. 602 (1932); Commonwealth v. Murphy, 346 Pa.Super. 438, 499 A.2d 1080 (1985); Commonwealth v. Evans, 343 Pa.Super. 118, 494 A.2d 383 (1985); Common *284wealth v. Nolen, 330 Pa.Super. 366, 479 A.2d 595 (1984); Commonwealth v. Detrie, 263 Pa.Super. 75, 397 A.2d 2 (1979). In the case at bar the Commonwealth presented evidence of a chain of events which lead to the murder of Thomas Kinser. Yiewing all of the evidence presented as a whole, I believe a showing was made that appellant had a motive for murding Kinser. See generally Commonwealth v. Speller, 311 Pa.Super. 569, 458 A.2d 198 (1983). It is therefore my conclusion that the evidence in question was properly admitted and the weight afforded such evidence was properly left for the jury to decide.
The majority admits that the evidence presented at trial was sufficient to convict appellant of murder in the first-degree. It was proven that appellant was the last known person to see the deceased alive and that he had the opportunity to kill Kinser. Most importantly, the shell casing found near the deceased body was linked to the gun purchased by appellant one week prior to Kinser’s disappearance. This evidence alone absent the evidence establishing motive is enough to let appellant’s conviction for murder stand.
Alternatively, if it was error to admit the questioned evidence, I believe it was harmless error.
The doctrine of harmless error is a technique of appellate review designed to advance judicial economy by obviating the necessity for a retrial where the appellate court is convinced that a trial error was harmless beyond a reasonable doubt. Its purpose is premised on the well-settled proposition that “[a] defendant is entitled to a fair trial but not a perfect one.” Lutwak v. United States, 344 U.S. 604, 73 S.Ct. 481, 97 L.Ed. 593.
Commonwealth v. Thornton, 494 Pa. 260, 431 A.2d 248 (1981). The evidence presented at trial proving appellant's guilt was so overwhelming that the evidentiary rulings in question are insignificant by comparison. See Commonwealth v. Story, 476 Pa. 391, 383 A.2d 155 (1978). I would therefore affirm the judgment of sentence.